Filed 4/26/17 (sent for posting 4/27/17)

                   CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION FIVE


THE PEOPLE,                                      B269349

        Plaintiff and Respondent,                (Los Angeles County
                                                 Super. Ct. No. BA425723)
        v.

ALEXANDER POU,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of the
County of Los Angeles, Michael A. Tynan, Judge. Affirmed.
      Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Susan Sullivan Pithey, Supervising Deputy
Attorney General, and Michael J. Wise, Deputy Attorney
General, for Plaintiff and Respondent.
                        INTRODUCTION
      Defendant and appellant Alexander Pou appeals the trial
court’s denial of his motion to suppress evidence seized as a
result of a warrantless entry and search of his home by law
enforcement officers. Because we conclude the officers’ initial
entry and search was justified under the emergency aid exception
to the warrant requirement, we affirm the judgment.

                    FACTUAL BACKGROUND
       On June 2, 2014, City of Los Angeles Police Department
Officer Michael Ramsey was on patrol in the Hollywood Hills
area with his partner Officer Anaya. Around 12:10 p.m., they
received a radio call about a “screaming woman,” as well as
“distressed moaning,” at 2314 Jupiter Drive. They responded to
that address with their lights and sirens activated.
       Upon arrival at the location, Officers Ramsey and Anaya
met with their field supervisor, Sergeant Lloyd Parry, who had
arrived before them. The two officers approached the front door
of the residence and “could hear several people inside the
residence arguing.” The arguing was “very loud,” but the officers
could not understand what was actually being said. The officers,
however, could hear that both male and female voices were part
of the “loud argument.” In addition, Officer Anaya observed from
outside that two males inside the residence were making gestures
similar to that of people engaged in an argument.
       Officer Ramsey knocked on the door and announced his
presence as law enforcement “multiple times.” Eventually,
defendant answered the door with another male. Officer Ramsey
informed defendant that the officers had received a radio call
about a woman screaming at that address and that they needed




                               2
“to come in and look at the apartment to make sure everybody
was okay,” a precaution that was consistent with their training
and experience. Defendant told the officers several times that he
did not want them to enter his house.
       The officers nonetheless entered the residence to make sure
that everyone inside was in fact unharmed. Inside the residence,
Officer Ramsey observed two females sitting on a couch in the
living room. The officers “made sure [the two women] were okay”
and then searched the rest of the house for additional occupants
to check on their well being.
       Following standard procedure, the officers looked into
closets and the other rooms in what Officer Ramsey described as
a “very large residence.” While continuing on with a “quick
search of the house” for additional occupants, the officers saw
what they believed to be narcotics in a closed bedroom closet.
Prior to swinging the closet door open, the officers could not
necessarily tell whether the door was to a closet or some other
room. The officers advised Sergeant Parry about the items they
had discovered and called a narcotics unit to respond to the
location.
       Ultimately, narcotics officers responded to the location and
obtained a search warrant for the residence. When officers
executed that warrant, they located and seized 14.02 grams of
cocaine, .077 grams of methylone or MDMA, scales, and money.
In addition, the officers retrieved a handgun from a safe under a
nightstand in the house.
       Because the officers had not located a victim at the 2314
Jupiter Drive location, Sergeant Parry conducted a follow-up
investigation by speaking to the person who had made the initial
report of the screaming woman. The person who made the report




                                 3
returned to the scene and explained that he was an Uber driver
who had been called to the 2314 Jupiter Drive address to give
somebody a ride. The Uber driver, however, explained that his
report about a screaming woman pertained to the house across
the street from 2314 Jupiter Drive.
      Further investigation by Sergeant Parry revealed that an
“incident recall” printout did, in fact, state that the incident was
“across from 2314 at a house.” According to Sergeant Parry, the
information in the incident recall printout would have been input
into the police computer system by the person who took the
telephone report of a screaming woman. Like Officers Ramsey
and Anaya, however, Sergeant Parry responded to 2314 Jupiter
Drive because the radio broadcast he heard was for that address
and not some location “across” from 2314 Juniper Drive.

                 PROCEDURAL BACKGROUND
       Defendant was charged in a two-count information with
possession of cocaine for sale in violation of Health and Safety
Code section 11352 (count one) and possession of ecstasy for sale
in violation of Health and Safety Code section 11378 (count two).
The information alleged as to both counts that in the commission
of the charged crimes, defendant was personally armed with a
firearm within the meaning of Penal Code section 12022,
subdivision (c).
       Following the preliminary hearing, the trial court heard
argument on defendant’s motion to suppress evidence pursuant
to Penal Code section 1538.5, denied the motion, and held
defendant to answer. Eventually, defendant entered into a plea
bargain pursuant to which he pleaded guilty to count 2, and




                                 4
count 1 was dismissed. The firearm allegations as to both counts
were also dismissed.
      The trial court ultimately sentenced defendant to eight
months imprisonment on count 2, to run consecutively to the
sentence in another criminal case (case number KA109209).
Defendant timely appealed.

                          DISCUSSION
       On appeal, defendant contends that the trial erred by
denying his motion to suppress evidence seized pursuant to a
search warrant obtained because law enforcement officers
entered his residence without a warrant or consent and saw
illegal narcotics. We conclude the outcome of this appeal is
dictated by our Supreme Court’s decision in People v. Troyer
(2011) 51 Cal.4th 599 (Troyer), and hold that the officers’ entry
into the home and search of the premises for occupants therein
was reasonably justified by the emergency aid exception to the
warrant requirement.

      A.    Standard of Review
      In reviewing the trial court’s ruling on a motion to
suppress, we defer to the trial court’s factual findings if
supported by substantial evidence. (People v. Hoyos (2007) 41
Cal.4th 872, 891.) We review de novo whether the search was
reasonable under the Fourth Amendment based on the facts
found. (Ibid.; People v. Ayala (2000) 23 Cal.4th 225, 255.)




                                 5
       B.    The Emergency Aid Exception
       In Brigham City v. Stuart (2006) 547 U.S. 398, 400
(Brigham City), the United States Supreme Court established the
so-called emergency aid exception, holding that “police may enter
a home without a warrant when they have an objectively
reasonable basis for believing that an occupant is seriously
injured or imminently threatened with such injury.” In that case,
law enforcement officers had entered the defendant’s home and
made arrests for disorderly conduct and other related offenses
when responding to a 3:00 a.m. call regarding a loud party at the
residence. (Id. at p. 401.) Before entering the home, the officers
heard shouting from inside and saw that an altercation was
taking place inside between four adults and a juvenile. (Ibid.)
The altercation included, among other things, the adults
attempting to restrain the juvenile; the juvenile breaking free
and hitting one of the adults in the face, causing that adult to
spit blood into a nearby sink; and the adults thereafter pressing
the juvenile against a refrigerator with such force that it moved
across the floor. (Ibid.) The Supreme Court concluded that the
officers were justified in making a warrantless entry under the
circumstances because “the need to protect or preserve life or
avoid serious injury” was an exigency or emergency that obviated
the requirement of a warrant. (Id. at p. 403.)
       Three years later, the Supreme Court provided additional
guidance concerning application of the emergency aid exception
in Michigan v. Fisher (2009) 558 U.S. 45 (Fisher). In Fisher,
responding to a complaint of a disturbance involving a man
“going crazy,” a police officer in Michigan entered defendant
Fisher’s home without a warrant, which led to Fisher pointing a
gun at the officer and Fisher’s consequent arrest for assault with




                                6
a dangerous weapon and possession of a firearm during
commission of a felony. (Id. at pp. 45-46.) Prior to entering the
home, the police had observed: the truck on Fisher’s driveway
was smashed; there were damaged fenceposts along the property
and broken house windows; and blood was present on the hood of
the truck, on clothes inside the truck, and on one of the doors to
the house. (Ibid.) The police also could see Fisher inside the
house with a cut on his hand, screaming and throwing things.
(Id. at p. 46.) When the officers knocked on the door, Fisher
initially refused to answer. (Ibid.) When they asked him
whether he needed medical attention, Fisher ignored such
questions and “demanded, with accompanying profanity, that the
officers go get a search warrant.” (Ibid.)
       The Michigan Court of Appeals had found that the
warrantless entry into Fisher’s house violated the Fourth
Amendment because “the situation ‘did not rise to the level of
emergency justifying the warrantless intrusion into a residence.’”
(Fisher, supra, 558 U.S. at p. 48.) In so holding, that court
acknowledged there was evidence from which the police could
have reasonably inferred that an injured person was on the
premises, but nonetheless concluded that “‘the mere drops of
blood did not signal a likely serious, life-threatening injury’’’
necessitating the warrantless entry. (Ibid.)
       In reversing the Michigan court, the Supreme Court in
Fisher, supra, 558 U.S. 45 found the lower court’s reasoning
“flaw[ed],” explaining that “[e]ven a casual review of Brigham
City[, supra, 547 U.S. 398] reveals . . . [o]fficers do not need
ironclad proof of ‘a likely serious, life-threatening’ injury to
invoke the emergency aid doctrine.” (Id. at p. 49.) The Supreme
Court thus clarified that “‘[t]he role of a peace officer includes




                                7
preventing violence and restoring order, not simply rendering
first aid to casualties’ [citation]. It sufficed to invoke the
emergency aid exception that it was reasonable to believe that
Fisher hurt himself (albeit nonfatally) and needed treatment that
in his rage he was unable to provide, or that Fisher was about to
hurt, or had already hurt, someone else.” (Ibid.) Underlying the
Supreme Court’s holding was its reasoning that the emergency
aid exception “requires only ‘an objectively reasonable basis for
believing’ [citation] that ‘a person within [the house] is in need of
immediate aid’ [citation].” (Id. at p. 47.)
       Two years later, our Supreme Court had occasion to
expound on the emergency aid exception in Troyer, supra, 51
Cal.4th 599. In Troyer, our Supreme Court emphasized that
invocation of the emergency aid exception to justify a warrantless
search only requires an objectively reasonable basis by law
enforcement to believe that someone on the premises is in need of
immediate aid. (Id. at p. 605.) As the court explained, this
approach is based on “some measure of pragmatism” in that, “[i]f
there is a grave public need for the police to take preventive
action, the Constitution may impose limits, but it will not bar the
way. [Citation.]” (Id. at p. 606.) Thus, our Supreme Court
rejected the suggestion that application of the emergency aid
exception must be established by proof amounting to probable
cause, which would require officers at the time to form “‘a
reasonable ground for belief of guilt’ that is ‘particularized with
respect to the person to be searched or seized.’ [Citation.]” (Ibid.)
The court explained that such a requirement would not make
sense in an emergency situation “where the police must make
split-second decisions as to whether someone is in need of
immediate aid.” (Ibid.) Indeed, the court observed that “[p]eople




                                 8
could well die in emergencies if police tried to act with the calm
deliberation associated with the judicial process. [Citation.]”
(Ibid.)
       The court in Troyer, supra, 51 Cal.4th 599 further noted
that, in applying the objective reasonableness standard, the
police may even permissibly make mistakes if objectively
reasonable, explaining that “when we balance the nature of the
intrusion on an individual’s privacy against the promotion of
legitimate governmental interests in order to determine the
reasonableness of a search in the circumstances of an emergency
[citation], we must be mindful of what is at stake.” (Id. at p. 606.)
Accordingly, our Supreme Court concluded that “[t]he possibility
that immediate police action will prevent injury or death
outweighs the affront to privacy when police enter the home
under the reasonable but mistaken belief that an emergency
exists.” (Ibid.)
       The court in Troyer, supra, 51 Cal.4th 599 thus found the
emergency aid doctrine justified the warrantless search of
defendant’s home by police responding to a dispatch report of
shots fired at the location. When police arrived, they found on
the front porch a male administering aid to a female victim who
had been shot multiple times, as well as another male on the
porch with a head wound and blood streaming onto his face. (Id.
at p. 603.) When the wounded female could not provide
information to the officer because she was “in obvious distress,”
the officer questioned the “excited and agitated” wounded male,
who said that two individuals were involved who fled in a vehicle.
(Ibid.) When the officer asked the wounded male if anyone else
was inside the residence, which had blood on the front door, the
male first stared at the officer for 15 to 20 seconds without




                                 9
responding, then said he “did not think so,” and finally said “no”
after taking a long pause. (Ibid.) The police then entered the
house to look for victims and suspects. (Id. at p. 604.) Based on
the foregoing, the court held that “[u]nder the circumstances, and
inasmuch as [the police] did not know who had been the
aggressor, an objectively reasonable basis existed to enter the
residence to search for additional victims.” (Id. at pp. 608-609.)
       After the police entered the home and found nothing
downstairs, they expanded their search upstairs, “continuing to
look in places where a body could be.” (Troyer, supra, 51 Cal.4th
at p. 604.) That upstairs search led to entry into a locked
bedroom, where the police saw balls of marijuana and an
electronic scale, which, in turn, led to a search warrant for the
home; the seizure of marijuana, firearms, and $9,000 cash; and
the arrest of the defendant on charges arising from his possession
of those items in his residence. (Ibid.) The court rejected the
defendant’s contention that the scope of the officers’ search was
unreasonable, explaining: “[T]he scope of a warrantless search
‘must be strictly circumscribed by the exigencies which justify its
initiation.’ [Citation.] Here, the same facts that justified entry
into the residence justified a search of places where a victim
could be, which included the upstairs bedroom.” (Id. at p. 612.)
       Notably, the Supreme Court’s conclusion in Troyer, supra,
51 Cal.4th 599, that the warrantless entry and full search of the
defendant’s residence was objectively reasonable, was not
undermined by the fact that no additional victims or suspects
relating to the shots fired emergency were ultimately found in
the house. The court specifically noted that “[a] ‘hindsight
determination that there was in fact no emergency’ does not




                                10
rebut the objectively reasonable basis for believing that someone
in the house was injured or in danger. [Citation.]” (Id. at p. 613.)


       C.    The Search of Defendant’s Residence
       The search of defendant’s house falls squarely within the
emergency aid exception as shaped by Brigham City, supra, 547
U.S. 398, Fisher, supra, 558 U.S. 45, and Troyer, supra, 51
Cal.4th 599. Here, the officers were told by the radio dispatch
operator that someone had reported hearing a screaming woman
and distressed moaning at the location. Upon arrival, consistent
with the radio dispatch call information, the officers could hear
from the outside loud voices—both male and female—engaged in
an argument inside the house. One officer additionally saw
through the window that two males in the house were gesturing
as if arguing. Under these circumstances, it was objectively
reasonable for an officer to believe that immediate entry was
necessary to render emergency assistance to a screaming female
victim inside or to prevent a perpetrator from inflicting
additional immediate harm to that victim or others inside the
house.
       The objective reasonableness of the decision to enter and
search was bolstered by the fact that there was a delay before
any occupant answered the door in response to the police
knocking and identifying themselves multiple times. Under the
circumstances, the delayed reaction by the occupants of a house
from which loud arguing could be heard would have roused an
officer’s suspicions. In Troyer, supra, 51 Cal.4th at page 608, the
court cited with approval a federal appellate decision (Causey v.
City of Bay City (6th Cir. 2006) 442 F.3d 524, 530) holding that
police reasonably conducted an emergency aid search after




                                11
receiving assurances that no one was injured, because the officers
could have inferred the person offering such assurances was
concealing an injured person or was being intimidated by an
unseen attacker. Here, too, it was reasonable for the officers to
enter defendant’s house without a warrant, even after defendant
told them several times he did not want them to enter.
       Further, we find the scope of the search here was
reasonably tied to the apparent emergency with which the
officers were presented. The location was a “very large house,”
and, under the emergency aid exception, the officers were entitled
to conduct an emergency search of all places in the house where a
body (victim or suspect) might have been hiding or lying in wait,
including the closet in which the drugs were found. The fact that
the officers at the commencement of the search encountered an
additional male and observed two females sitting in the living
room whom they verified “were okay” did not mean the
emergency search could go no further. As the court observed in
Troyer, supra, 51 Cal.4th at page 609, “ordinary, routine common
sense and a reasonable concern for human life justified [the
police] in conducting a walk-through search truly limited in scope
to determine the presence of other victims [citation]” where the
police had no information whether there was only one victim.
       Here, it was objectively reasonable for the police to
continue with their emergency search because they had yet to
find the screaming woman whom they reasonably could have
concluded under the circumstances had been hidden away,
harmed further, or silenced in some other part of the large house
after the police had alerted the occupants to their presence.
Moreover, at that point in the search, the officers had neither
located nor prevented from causing further harm any perpetrator




                               12
who might have been arguing with and causing harm to the
screaming woman. It was, therefore, reasonable for the officers
to continue with their emergency search to find the victim or
suspect in order to prevent further immediate harm.1
       Finally, the fact that the officers mistakenly searched the
wrong location does not undermine the reasonableness of their
decision to conduct the search based on the information they had
at the time. Both of the officers and the sergeant were informed
by the radio dispatch broadcast that the location of the screaming
woman was 2314 Jupiter Drive. They had no reason to question
the accuracy of the reported address when they responded to that
location. Indeed, from an objective standpoint, the seeming
accuracy of the address was confirmed (albeit incorrectly) upon
arrival when the officers heard loud arguing coming from that
precise location and saw two men engaged in an argument
therein. Based on these facts, it was objectively reasonable for
the officers to conduct an emergency search of 2314 Jupiter
Drive, even though it later turned out that the original distress



1      For these reasons, defendant’s reliance on People v.
Ormonde (2006) 143 Cal.App.4th 282 is misplaced. In that case,
the officers had no objectively reasonable basis to search the
defendant’s apartment because they had already arrested the
defendant for battery outside the apartment and “[n]one of the
police officers who testified articulated any reason to believe that
other victims or suspects were involved in the battery, or inside
the apartment.” (Id. at pp. 291-292). Here, by contrast, at the
initiation of the search, the officers had yet to confirm the
whereabouts or identity of any victims or suspects—all of whom
were likely to be found, if anywhere, in the house from where the
screaming and arguing came.




                                 13
call concerned a location across the street.2 We do not with a
“hindsight determination” upend the officers’ objectively
reasonable conclusion that an exigency existed at the location
simply because we subsequently learn of contrary facts unknown
to the officers at the time they made their decision.3 (See Troyer,
supra, 51 Cal.4th at p. 613; see also Hill v. California (1971) 401
U.S. 797, 804 [search incident to arrest valid where arresting
officers had a “reasonable, good faith belief” that the man they
mistakenly arrested was another man for whom they had


2      Defendant concedes in his opening brief that the officers’
decision to search was objectively reasonable, stating: “Based on
the facts which the officers believed to be true, it was not
unreasonable for them to make the initial entry.” Defendant’s
contention is that the legality of the search should be evaluated
in light of information the dispatch operator possessed as to the
true location for the call, but Troyer, supra, 51 Cal.4th at page
613, makes clear we must look to what the officers making the
decision to search knew at the time.

3      People v. Ramirez (1983) 34 Cal.3d 541 (Ramirez), which
defendant calls “instructive” on this point, is inapposite. In
Ramirez, the court suppressed evidence from a booking search
after it was determined that the warrant in the computer system
providing the basis for the defendant’s arrest had been recalled
months earlier. Not only does Troyer, supra, 51 Cal.4th at page
613, instruct that we must look to what the officers knew at the
time of the search, but it would appear subsequent United States
Supreme Court precedent has entirely undermined Ramirez’s
efficacy. (See Herring v. United States (2009) 555 U.S. 135, 146-
148 [holding that exclusionary rule suppression should not apply
where law enforcement personnel were negligent in failing to
expunge from their computer system a warrant that led to the
defendant’s arrest and a search incident thereto].)




                                14
probable cause and sought to arrest]; People v. Espino (2016) 247
Cal.App.4th 746, 760 [upholding arrest as lawful where officers
made “good faith mistake of fact” that a diamond in the
defendant’s pocket was crack cocaine].)



                        DISPOSITION
      The judgment of conviction is affirmed.
      CERTIFIED FOR PUBLICATION



                                          KIN, J.*



We concur:




             TURNER, P. J.




             KRIEGLER, J.




*     Judge of the Superior Court of the County of Los Angeles,
appointed by the Chief Justice under article VI, section 6 of the
California Constitution.




                                15